I do not agree with the conclusion reached by the majority that the amount required to redeem the premises involved in this proceeding, to-wit, about $60,000, is more than the value of the premises and that the owner has no equity therein. Mrs. Smith, *Page 355 
the owner, testified that the value was $100 per acre. Tom I. Castle, her brother, placed the same valuation thereon. While neither of them could name a purchaser who would pay that amount on the day the case was tried, nevertheless the value on the date of trial is not the test. It appears to me that the majority opinion has misconstrued the testimony of the witness Tom I. Castle in assuming that he conceded on cross-examination that the land was worth from $60 to $70 per acre. If I read his testimony correctly he had reference to other land regarding which he was being cross-examined. I quote from his testimony:
Q. "About your only knowledge of land values is what insurance companies and corporations who own land have been selling their land for, isn't that true?
A. "Yes, that is about all.
Q. "That is about all the knowledge you have of that?
A. "Yes, but I heard of one piece of land that sold for $96 an acre, but I don't know the truth about that.
Q. "That land was not near your farm, was it?
A. "That was near Marshall here somewhere.
Q. "Wasn't that a half section near Windom that the Northwestern Mutual sold?
A. "No, that was out here near Marshall in Lyon county.
Q. "But you don't know definitely which farm it was, do you?
A. "No, I could not say definitely as to that.
Q. "But you have heard a lot more about farms having sold at $55 and $60 and even less than that, than you have of farms being sold at $96 an acre, haven't you?
A. "I would say that maybe $60 to $70 an acre is about right. Quite a few have sold for that.
Q. "Those are all quite well improved farms, aren't they?
A. "Some of them.
Q. "You have not heard within the last few years of any farms selling for $100 an acre, have you, Tom?
A. "No, I guess we have forgotten all about that price. *Page 356 
Q. "And I will ask you whether, if this farm were offered on the market, you think that it would be worth or would sell for $100 an acre at the present time?
A. "No, not today."
The land involved consists of two farms with separate buildings and contains 800 acres. Between 1925 and 1933 Mrs. Smith paid all interest accruing oil the mortgages and aggregating about $18,000, almost one-half of the original amount of the loan. She also kept the taxes paid. Since 1933 and because of conditions wholly beyond her control, she became in default in the payment of interest and taxes but otherwise permitted no waste. Since 1933 she turned over to the company all of her share of the rentals except enough to take care of the bare necessities of life. The fact that she may have consented to the foreclosure does not prevent her from seeking the relief asked for herein. In that respect she had no choice and could not have prevented the foreclosure if she wished to do so. This is not a case wherein several applications for extensions have been made and granted. This is the first and only application the owner has made. The trial court's orders require her to turn over to the company all of her share of the crops during the period of extension; that is about all the company will get anyway.
It does not seem to me that there has been any abuse of discretion in granting petitioner's application.